Citation Nr: 1703135	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-01 617	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for internal hemorrhoids with post anal fissure and bowel leakage.


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983; and from May 1990 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2007 rating decision, the RO in Huntington, West Virginia, granted service connection for internal hemorrhoids with post anal fissure and assigned an initial noncompensable rating, effective April 1, 2007.  He perfected his appeal to the Board.  In January 2014, the Board remanded this issue for additional development.  

In a July 2014 rating decision, the Appeals Management Center (AMC) recharacterized the issue to account for the Veteran's reports of bowel leakage in connection with his hemorrhoids and assigned an initial rating of 10 percent under Diagnostic Code (DC) 7336-7332, effective April 1, 2007.  

In November 2014, the Board remanded this issue for substantial compliance with the January 2014 remand directives.  .

Although the Veteran initially requested a Board hearing, he withdrew that request in June 2013 and has not requested another hearing.  See 38 C.F.R. § 20.704(e) (2016).

In August 2014, the Board asked the Veteran to clarify representation as there appeared to be some discrepancy about this.  That same month, the Veteran submitted a form appointing the Georgia Department of Veterans Services as his representative.  However, in September 2014, the Board received a communication from the Veteran, in which he stated that he wished to represent himself. 


FINDING OF FACT

The Veteran's internal hemorrhoids are manifested by post anal fissure, occasional bleeding, and constant slight bowel leakage.  They are not large, thrombotic, or irreducible, do not involve excessive redundant tissue or fissures, are not associated with anemia, or involuntary bowel movements necessitating wearing a pad.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for internal hemorrhoids with post anal fissure and bowel leakage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.20, 4.27, 4.114, Diagnostic Codes (DC) 7332, 7336 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify under the Veterans Claims Assistance Act of 2000 was satisfied by an April 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has complied with its duty to assist, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records, post-service VA outpatient treatment records, VA examination reports, and lay statements from the Veteran and his wife.  There is no indication of relevant, outstanding records that would support the Veteran's claims. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

This case was remanded in January 2014 so that the Veteran could undergo a VA examination for his hemorrhoids.  It was remanded again in November 2014 to comply with the January 2014 remand directives.  The Veteran was provided a VA examination in March 2014, and, in compliance with the Board's November 2014 remand directives, an addendum opinion was obtained in March 2015.  The March 2014 VA examination report and March 2015 addendum opinion, when viewed together, are adequate for the purposes of adjudicating the Veteran's claim decided herein.  Specifically, these reports reflect opinions that are consistent with the other evidence of record following an examination and interview of the Veteran as well as reviews of the complete record.  All offered opinions are accompanied by a complete rationale.  As such, the Board concludes that, when viewed together, the March 2014 VA examination report and March 2015 addendum opinion, are adequate, and, to that extent, the Board's January 2014 and November 2014 remand directives have been substantially completed with respect to the claim decided herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Law and Regulations

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

Rating

The Veteran's internal hemorrhoids with post anal fissure and bowel leakage are currently assigned a 10 percent rating under 38 C.F.R. § 4.114, DC 7336-7332.  Under DC 7336, a noncompensable rating is warranted for hemorrhoids that are mild or moderate.  A 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336.  

Under DC 7332, a 10 percent rating is warranted for constant slight; or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of pad.  38 C.F.R. § 4.114, DC 7332.

A June 2007 VA examination report reveals that the Veteran began having hemorrhoids in 1996.  He was diagnosed as having internal hemorrhoids in 2006 when he underwent a colonoscopy because he was passing blood in his stool.  He reported frequently experiencing bowel leakage when feeling pain in his rectum and changed his underwear three times a day as often as three days a week.  He also had occasional anal itching and swelling.  He used suppositories, sitz baths and hydrocortisone cream to treat his hemorrhoids.  He was told to use Tucks pads and increase fiber in his diet.  He did not have any history of a thrombosed hemorrhoid.  He was offered surgery for his internal hemorrhoid, but declined out of fear of complications.  He had no history of rectal prolapse, anal infections, proctitis, fistula in ano, or neoplasm.  When the hemorrhoids were painful, his movements were restricted.  In the year prior to the exam he had stayed home approximately ten days due to hemorrhoids.  The Veteran reported that in early 2007 he had undergone a lateral sphincterotomy secondary to a fissure.  He further reported that he had healed well and there had not been any recurrence of the fissure.

In the October 2007 notice of disagreement, the Veteran reported hemorrhoid flare ups that caused pain, bleeding, and swelling.  He further reported needing to change his clothes about once per week due to bowel leakage.  

In the September 2009 Substantive Appeal the Veteran stated that he had bowel leakage on a daily basis.  He further stated that although he did not wear pads due to embarrassment, he did wear double pairs of underwear to avoid soiling his outer garments; he wore dark clothing, and took extra underwear whenever he left the house.  He also stated he experienced swelling two to three times per week that he could feel for hours making it difficult to move painlessly throughout the day.  The Veteran is competent to report observable symptoms such as bleeding, swelling, and bowel leakage.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statements are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  It provides evidence in support of his claim.

In April 2010 the Veteran's then representative submitted argument to the Board in which it was argued that the daily bowel leakage had increased in severity to the point that the Veteran wore pads.

In a March 2014 VA examination the Veteran did not have any concerns regarding his hemorrhoids and indicated that his flare ups were adequately controlled.  The VA examiner noted the internal hemorrhoids were mild or moderate without bleeding in over a year and bowel leakage at least once a week.   The Veteran also experienced pruritus ani twice a week.  There was no evidence of external hemorrhoids, anal fissures or excessive redundant tissue.

In the December 2014 statement from the Veteran's wife, she detailed the Veteran's pain and discomfort noting he sometimes suffered from bleeding during bowel movements, had itching and irritation in his anal area, and experienced bowel leakage when the hemorrhoids were painful and irritable.  She further noted that the Veteran carried extra under clothing and padding to work to prevent external bowel leakage.

In the March 2015 addendum opinion the VA examiner opined that the Veteran's condition would impact his employment by requiring close access to toilet facilities.  The VA examiner further opined that work absence would not be expected and exertional and postural limitations were not necessary because of the lack of rectal and anal abnormalities, as well as the lack of concerns the Veteran had regarding his hemorrhoids. 

The evidence reveals that the Veteran has internal hemorrhoids that are painful, occasionally bleed, and result in bowel leakage.  There is no evidence that they are large or thrombotic, irreducible, involve excessive redundant tissue, persistently bleed, involve fissures, or are associated with anemia.  

Specific negative findings were provided with regard to thrombotic hemorrhoids, bleeding, excessive redundant tissue, and fissures during the June 2007 and March 2014 VA examinations.  Therefore, the Veteran's hemorrhoids more closely approximate the criteria for a noncompensable rating under DC 7336 and a higher rating is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, DC 7336. 

A higher rating of 30 percent under Diagnostic Code 7332 is also not warranted, as the evidence does not demonstrate occasional involuntary bowel movements, necessitating wearing a pad.  Throughout the appeal period the Veteran's condition has been characterized as bowel leakage and has never been characterized as an involuntary bowel movement.  The Veteran has reported that he did not wear pads; and has reported only leakage rather than involuntary bowel movements.  Significantly the Veteran appears to be aware of the rating criteria, as demonstrated by his earlier argument that his disability met the criteria for a compensable rating.  The Veteran has reported using a pad for bowel leakage, but it has not been for involuntary bowel movements as required by DC 7332.  

While his statements regarding his symptoms are credible, the Board finds that greater probative weight should be accorded the objective clinical findings in this case since he did not state he has involuntary bowel movements.  Overall, the preponderance of the evidence is against a disability rating in excess of 10 percent under DC 7332 for the Veteran's internal hemorrhoids with post anal fissure and bowel leakage.

In conclusion, the Board finds a disability rating in excess of 10 percent is not warranted for the Veteran's internal hemorrhoids with post anal fissure and bowel leakage.  As a preponderance of the evidence is against the award of a disability rating in excess of that already afforded the veteran, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's internal hemorrhoids with post anal fissure and bowel leakage are contemplated by the schedular criteria set forth in DCs 7336 and 7332.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected internal hemorrhoids with post anal fissure and bowel leakage, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2016).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor does the record otherwise suggest, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

TDIU

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show that he Veteran's service connected disabilities cause unemployability.  The evidence of record reflects that since April 2007, the date VA received the Veteran's claim, the Veteran has been employed, and there is no evidence this employment has been marginal.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).






	(CONTINUED ON NEXT PAGE)
ORDER

An initial rating in excess of 10 percent for internal hemorrhoids with post anal fissure and bowel leakage is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


